Citation Nr: 0203236	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
chronic instability of the lateral left ankle with previous 
ligament and tear.

(The issues of entitlement to an increased evaluation for 
chronic instability of the lateral left ankle with previous 
ligament and tear, compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for deep venous 
thrombosis, and a total disability rating for compensation 
purposes on the basis of individual unemployability will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in November 1997 and July 
1999.

In his October 1999 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  Subsequently, in an October 2000 
statement, the veteran's representative clarified that the 
veteran instead sought an RO hearing.  The veteran was 
scheduled for such a hearing in May 2001, but failed to 
appear for that hearing and provided no explanation for his 
failure to report.  His hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2001).

The claims of entitlement to an increased evaluation for 
service-connected chronic instability of the lateral left 
ankle with previous ligament and tear, compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) for deep venous thrombosis, and a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), all of which are also 
presently on appeal, will be the subjects of a forthcoming 
decision following the completion of evidentiary development 
in accordance with 38 C.F.R. § 19.9(a)(2) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the evidence needed to 
substantiate his claims on appeal.

2.  The veteran's service-connected PTSD is essentially 
moderate in degree, with symptoms including anger, 
depression, and avoidance of certain social situations.

3.  A chronic acquired disorder of the left knee was not 
shown in service or for many years thereafter, nor has 
osteoarthritis of the left knee been reported or shown as 
disabling to a compensable degree during the first post 
service year.

4.  The probative, competent medical evidence of record does 
not link any current left knee disorder to service, or to the 
service-connected chronic instability of the lateral left 
ankle previous ligament and tear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  A left knee disorder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
during such service; and is not proximately due to, the 
result of, or aggravated by service-connected chronic 
instability of the left lateral ankle with previous ligament 
and tear.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
adjudicated in this decision, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claims.  See 38 U.S.C.A. §§ 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO has 
obtained records of all relevant medical treatment reported 
by the veteran.  He has also been afforded comprehensive VA 
examinations with regard to his claim for an increased 
evaluation for PTSD.  While the veteran's examinations have 
not addressed the etiology of his left knee disorder, the 
Board finds, as detailed further below, that a more detailed 
examination is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001) in regard to that disorder.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in its rating decisions, 
Statements of the Case, and Supplemental Statements of the 
Case.  The newly enacted provisions of 38 U.S.C.A. §§ 5103 
and 5103A are contained in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
veteran was informed of the enactment of these new laws in a 
June 2001 letter.


Entitlement to an increased evaluation for PTSD

Factual Background

In a May 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from August 1991.  

This evaluation was subsequently increased to 70 percent, 
effective from January 1993, in light of increased symptoms 
shown on a November 1993 VA examination.  However, in 
September 1995, the RO reduced this evaluation to 50 percent, 
effective from December 1995, in light of medical reports 
showing a reduction in depression.  The 50 percent evaluation 
has since remained in effect.

The veteran filed a claim of entitlement to an increased 
evaluation for his PTSD on April 23, 1997.

During his October 1997 VA psychiatric examination, the 
veteran reported current symptoms including anger; avoidance 
of people; triggering of memories of Vietnam; and feelings of 
depression, helplessness, and worthlessness.  Upon 
examination, the veteran was cooperative but somewhat angry 
and irritable.  He frequently repeated the theme of not 
liking society and people.  His speech was logical and 
without loose associations, his affect was relatively normal 
in range and appropriate to content, and his mood was 
irritable.  

While the veteran denied imminent suicidal ideation, he 
stated that he thought about it periodically.  Also, he 
reported past homicidal ideation that he would not now act 
on.  Memory testing was intact, and the veteran denied 
hallucinations and delusions.  In rendering an assessment, 
the examiner characterized the veteran's disability as 
moderate.  The veteran was characterized as "a man who feels 
he is owed things by society, and feels angry and depressed 
when this does not happen to his satisfaction."  Axis I 
diagnoses included PTSD of moderate severity and a dysthymic 
disorder, secondary to PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.

At his May 1998 VA hearing, the veteran reported social 
isolation, nightmares, and avoidance of such sounds as a baby 
screaming or gunfire.  He stated that he was currently taking 
two medications for his PTSD.

The veteran underwent a second VA psychiatric examination in 
June 1998, during which he stated that he had not worked 
since 1990.  He reported that his anger afflicted his 
interpersonal relationships and that he had problems with 
nightmares and falling asleep.  The examiner noted that the 
veteran's personal hygiene was adequate, and his level of 
consciousness was unimpaired upon examination.  Facial 
expressions were appropriate to verbal content, and the 
veteran's tone of voice and rate of speech were normal.  He 
was cooperative but occasionally presented as angry and 
frustrated.  There were no obvious deficits in orientation, 
attention span, comprehension, or memory, and abstracting 
thinking appeared intact.  

There was no evidence of hallucinations, delusions, a thought 
disorder, or phobias.  The veteran appeared to be able to 
regulate his anger in social settings "pretty well," and 
the primary mood seemed to be that of anger accompanied by 
moderate depression.  There was no evidence of cyclic mood 
changes or self-destructive behavior, although past suicidal 
ideation was reported.  The veteran's level of impulse 
control was described as average, and his insight was found 
to be typical of one who had awareness of his problem and a 
tendency to externalize the problem.  The examiner noted that 
the veteran had mild to moderate intrusive thoughts of 
combat-related triggers and difficulty in establishing and 
maintaining meaningful and satisfying relationships.  The 
Axis I diagnoses were moderate PTSD and a secondary dysthymic 
disorder, and a GAF score of 55 was assigned.

VA outpatient treatment records dated from August 1998 to 
September 1999 reflect varying degrees of anger and 
irritability.  A consistent GAF score of 55 is indicated in 
most of these records.

During a third VA psychiatric examination, in October 1999, 
the veteran described difficulty sleeping, nightmares of 
combat-related themes, hypervigilance, and efforts to avoid 
crowds.  Also, he reported that he had not been employed 
since his last examination.  The examiner noted that the 
veteran was cooperative, alert, and fully oriented.  However, 
his affect was rather intense and anxious.  He denied 
suicidal or homicidal ideations but expressed anger in 
asking, "does Columbine bring anything to mind?"  
Hallucinations and delusions were denied, and no memory 
deficits were noted.  
The examiner assessed that the veteran continued to have 
moderate PTSD, with social isolation, difficulty sleeping, 
intrusive nightmares, hypervigilance, irritability, and 
difficulty with authority.  A GAF score of 55 was assigned.

Subsequent VA psychiatric records, dated from October 1999 to 
January 2000, reflect further complaints of anger and 
depression.  Again, a GAF score of 55 was consistently 
assigned.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The RO has evaluated the veteran's PTSD at the 50 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Under this code section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is appropriate in cases 
of PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Analysis

In this case, the veteran's PTSD has been remarkably 
consistent during the pendency of his appeal.  All three of 
his VA examination reports reflect that this disability is 
moderate in degree, and both these reports and the outpatient 
records indicate a GAF score of 55, again signifying moderate 
impairment under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  

The most prominent symptoms in this case include anger, 
depression, and a tendency to avoid certain social 
situations.  While the veteran has reported past suicidal and 
homicidal ideation, these have not been reported as current 
symptoms during the pendency of this appeal.  In terms of 
memory loss, delusions, and hallucinations, the veteran's 
recent psychiatric history has been unremarkable.

In short, the specific symptoms for an evaluation in excess 
of 50 percent for PTSD have not been shown in this case, and 
there is no indication that the veteran's overall disability 
is of such severity that it is not fully contemplated by the 
assigned evaluation in terms of its larger effects on 
employability and social functioning.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 
Consideration for an extra-schedular rating

Under 38 C.F.R. § 3.321(b)(1) (2001), "exceptional" cases 
may be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service by the field 
station for a determination of whether an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities at issue is warranted. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all pertinent theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has also held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Under Secretary for Benefits, or the 
Director, VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In the present case, the veteran has submitted no evidence 
showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran has reported that 
he has remained unemployed during the pendency of this 
appeal, he has not presented or otherwise referred to 
employment records or other documentary evidence of the 
effects of his PTSD on his employability.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 


Entitlement to service connection for a left knee disorder

Factual Background

The veteran's service medical records and post-service 
medical records dated prior to 1998 are entirely negative for 
complaints of, or treatment for, a left knee disorder.

In February 1998, the veteran was first treated at a VA 
facility following a left knee injury resulting from slipping 
and hitting his knee on cement.  He was diagnosed with a knee 
sprain and a questionable suprapatellar tendon tear.  The 
veteran had a repeat injury later in the same month and was 
assessed with traumatic bursitis.  In March 1998, his left 
knee was noted to be unstable.  A rupture of the quadriceps 
tendon of the left knee was subsequently noted, and the 
veteran was scheduled for surgery.  Repair of the left 
quadriceps tendon was performed in the same month.  
Subsequently, the veteran complained that his left knee cast 
was too tight.  In April 1998, the veteran began complaining 
of left sharp flank pain that radiated to the left groin.  In 
May 1998, he was hospitalized at a VA facility with a history 
of left lower extremity deep venous thrombosis. 

During his July 1998 VA general medical examination, the 
veteran reported developing a deep venous thrombosis of the 
left knee following his March 1998 surgery, as well as a 
pulmonary embolism.  Upon examination, there was significant 
swelling of the left knee.  The relevant assessment was 
status post torn quadriceps of the left knee and status post 
surgical fixation with complications of deep venous 
thrombosis and pulmonary embolism.

Subsequent VA treatment records indicate physical therapy for 
the left knee, but without reference to the cause of the 
veteran's left knee problems.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


Analysis

The Board has reviewed all of the medical records noted above 
and finds that there is no medical evidence suggesting that 
the veteran's current left knee disorder was caused or 
aggravated by his service-connected left ankle disorder.  
There is also no competent medical evidence relating this 
disability to service.  

While the question of the etiology of this disorder is not 
addressed by the July 1998 VA examination report, a further 
examination addressing this matter is not "necessary" under 
38 U.S.C.A. § 5103A(d) since there is no medical evidence 
suggesting a reasonable possibility of a causal relationship 
between a left knee disorder and either service or a service-
connected disability.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion.  However, he has not been shown 
to possess the medical expertise needed to render a competent 
medical opinion as to causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.

Overall, in the absence of competent medical evidence 
relating the veteran's left knee disorder to either service 
or his service-connected left ankle disorder, the 
preponderance of the evidence is against his claim for 
service connection for a left knee disorder.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected chronic 
instability of the lateral left ankle with previous ligament 
and tear is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



